Exhibit 10.1

AMENDMENT NO. 2 TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 8th day of March, 2013, by and between MINDSPEED TECHNOLOGIES,
INC., a Delaware corporation (“Borrower”) and SILICON VALLEY BANK (“Bank”).
Capitalized terms used herein without definition shall have the same meanings
given them in the Loan Agreement (as defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of February 6, 2012 (as has been and may be further amended, restated,
or otherwise modified, the “Loan Agreement”), pursuant to which the Bank has
extended and will make available to Borrower certain advances of money.

B. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein. Subject to the representations and
warranties of Borrower herein and upon the terms and conditions set forth in
this Amendment, Bank is willing to so amend the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

  1. AMENDMENTS TO LOAN AGREEMENT.

1.1 Section 6.7 (Financial Covenants). Section 6.7(b) (Adjusted EBITDA) of the
Loan Agreement is hereby amended by (a) changing the required Adjusted EBITDA
for Borrower’s third fiscal quarter of 2013 from “$4,000,000” to “$1,500,000”
and (b) deleting the entire line for the measuring period of Borrower’s fourth
fiscal quarter of 2013.

1.2 Section 6.7 (Financial Covenants). Section 6.7(c) (Fixed Charge Coverage
Ratio) of the Loan Agreement is hereby amended to read in its entirety as
follows:

“A Fixed Charge Coverage Ratio of not less than (i) 1.10 to 1.00 for Borrower’s
fourth fiscal quarter of 2013 and each of the first, second and third fiscal
quarters of 2014, and (ii) 1.25 to 1.00 for each of Borrower’s fiscal quarters
thereafter.”

1.3 Section 6.7 (Financial Covenants). The last paragraph of Section 6.7 to the
Loan Agreement is hereby amended and restated in its entirety as follows:

“Notwithstanding the foregoing, if, as of the last day of any fiscal quarter,
Borrower maintains (I) a Liquidity Ratio of at least 1.40 to 1.00, and (II) a
balance of unrestricted cash and Cash Equivalents at Bank plus cash and Cash
Equivalents subject to a Control Agreement greater than (i) Twenty Million
Dollars ($20,000,000) plus (ii) beginning on March 31, 2013, the outstanding
principal amount of the Existing Convertible Notes, if any, the covenants set
forth in Sections 6.7(b) and 6.7(c) above shall not be applicable for such
fiscal quarter.”



--------------------------------------------------------------------------------

1.4 Form of Compliance Certificate. The form of Compliance Certificate contained
on Exhibit F to the Loan Agreement is hereby amended and restated in its
entirety to the form of Exhibit F to this Amendment.

2. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.

3. REPRESENTATIONS AND WARRANTIES. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

3.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

3.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

3.3 The organizational documents of Borrower delivered to Bank remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

3.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

3.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material Requirement of Law,
(b) any material agreement binding on Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on Borrower, or (d) the organizational documents of
Borrower;

3.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made or except for any
filing, recording, or registration required by the Securities Exchange Act of
1934; and

3.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

2



--------------------------------------------------------------------------------

4. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank, and each Guarantor shall have duly executed and delivered its
Reaffirmation of Guaranty to Bank;

4.2 Payment of Amendment Fee. Borrower shall have paid to Bank an amendment fee
in the amount of $25,000; and

4.3 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred and
invoiced through the date of this Amendment.

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

7. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[signature page follows]

 

3



--------------------------------------------------------------------------------

BORROWER:    MINDSPEED TECHNOLOGIES, INC.,    a Delaware corporation    By  

/s/ Stephen N. Ananias

   Name:   Stephen N. Ananias    Title:   Chief Financial Officer BANK:   
SILICON VALLEY BANK    By  

/s/ Raj Morey

   Name:   Raj Morey    Title:   Relationship Manager

 

 

4



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK

     Date:                        

FROM: MINDSPEED TECHNOLOGIES, INC.

  

The undersigned authorized officer of MINDSPEED TECHNOLOGIES, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”): (1) Borrower is in complete
compliance for the period ending                     with all required covenants
except as noted below; (2) there are no Events of Default; (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement; and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Quarterly financial statements with Compliance Certificate

   Quarterly within 45 days    Yes    No

Annual financial statement (CPA Audited)

   FYE within 120 days    Yes    No

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes    No

Borrowing Base Certificate A/R & A/P Agings and Deferred Revenue Schedule

   Monthly within 30 days    Yes    No

Annual Board Approved Projections

   FYE within 45 days    Yes    No

 

Financial Covenant

   Required   Actual     

Complies

Maintain on a Quarterly Basis (unless otherwise noted):

       

Minimum Liquidity Ratio

   1.25:1.0     :1.0       Yes    No

Minimum Adjusted EBITDA**

   See Schedule   $                    Yes    No

Minimum Fixed Charge Coverage Ratio**

   *   $                    Yes    No

Minimum Cash and Cash Equivalents at Bank and/or subject to a Control Agreement

   ***   $                    Yes    No

 

5



--------------------------------------------------------------------------------

* not less than (i) 1.10 to 1.00 for Borrower’s fourth fiscal quarter of 2013
and each of the first, second and third fiscal quarters of 2014, and (ii) 1.25
to 1.00 for each of Borrower’s fiscal quarters thereafter.

 

** not applicable for any fiscal quarter if, as of the last day of any fiscal
quarter, Borrower maintains (I) a Liquidity Ratio of at least 1.40 to 1.00, and
(II) a balance of unrestricted cash and Cash Equivalents at Bank plus cash and
Cash Equivalents subject to a Control Agreement greater than (i) Twenty Million
Dollars ($20,000,000) plus (ii) beginning on March 31, 2013, the outstanding
principal amount of the Existing Convertible Notes, if any.

 

*** (i) Fifteen Million Dollars ($15,000,000) plus (ii) beginning on March 31,
2013, the outstanding principal amount of the Existing Convertible Notes, if
any.

 

Performance Pricing

  

Applies

Liquidity Ratio < 1.35 to 1.00    LIBOR + 3.75%, Base Rate + 1.75%, Unused Fee
0.50%    Yes No Liquidity Ratio ³ 1.35 to 1.00 but £ 1.50 to 1.00    LIBOR +
3.50%, Base Rate + 1.50%, Unused Fee 0.375%    Yes No Liquidity Ratio > 1.50 to
1.00    LIBOR + 3.25%, Base Rate + 1.25%, Unused Fee 0.25%    Yes No

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

 

MINDSPEED TECHNOLOGIES, INC.    BANK USE ONLY      Received by:   

 

        AUTHORIZED SIGNER By:  

 

   Date:   

 

Name:  

 

   Verified:   

 

Title:  

 

      AUTHORIZED SIGNER      Date:   

 

     Compliance Status: Yes No

 

6



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:

 

I. Liquidity Ratio (Section 6.7(a))

Required: 1.25:1.00

Actual:

 

A.

   Aggregate value of the unrestricted cash and cash equivalents of Borrower and
Guarantors    $                

B.

   Aggregate value of the net billed accounts receivable of Borrower and
Guarantors    $                

C.

   Beginning on March 31, 2013, the outstanding principal amount of the Existing
Convertible Notes    $                

D.

   Liquidity (the sum of lines A through C)    $                

E.

   Aggregate value of all Indebtedness owing from Borrower to Bank    $
               

F.

   Liquidity Ratio (line D divided by line E)   

Is line F equal to or greater than 1.25:1:00?

 

 

             No, not in compliance

              Yes, in compliance  

 

7



--------------------------------------------------------------------------------

II. Adjusted EBITDA (Section 6.7(b))

Required:

 

Measuring Period

  

Adjusted EBITDA

Borrower’s third fiscal quarter of 2012

   ($3,000,000)

Borrower’s fourth fiscal quarter of 2012

   ($500,000)

Borrower’s first fiscal quarter of 2013

   $1,500,000

Borrower’s second fiscal quarter of 2013

   $1,500,000

Borrower’s third fiscal quarter of 2013

   $1,500,000

Actual:

 

A.

   Net Income    $                

B.

   Interest Expense    $                

C.

   to the extent deducted in the calculation of Net Income, Depreciation expense
   $                

D.

   to the extent deducted in the calculation of Net Income, Amortization expense
   $                

E

   Income Tax Expense    $                

F.

   Other non-cash charges including but not limited to stock based compensation
   $                

G.

   non-recurring charges incurred through the third fiscal quarter of 2013
(which shall include transaction fees related to the Acquisition, sign on
bonuses, transitional employee expenses, redundant contractual commitments and
severance payment), which non-recurring charges shall be capped at Five Million
Five Hundred Thousand Dollars ($5,500,000) in the aggregate    $                

H.

   non-recurring charges incurred in connection with any Permitted Acquisition
approved by Bank in its sole discretion    $                

I.

   unusual, non-recurring or other extraordinary charges or expenses approved by
Bank in its sole discretion    $                

J.

   pro forma cost savings and synergies approved by Bank in its sole discretion
   $                

K

   to the extent covered by insurance proceeds, losses in connection with
casualty events approved by Bank in its sole discretion    $                

L.

   Adjusted EBITDA (Line A plus Line B plus Line C plus Line D plus Line E plus
Line F plus Line G plus line H plus Line I plus Line J plus Line K)    $
               

Is line L greater than or the equal to the amount required above?

 

 

             No, not in compliance

               Yes, in compliance  

 

8



--------------------------------------------------------------------------------

III. Fixed Charge Coverage Ratio (Section 6.7(c))

Required: not less than (i) 1.10 to 1.00 for Borrower’s fourth fiscal quarter of
2013 and each of the first, second and third fiscal quarters of 2014, and
(ii) 1.25 to 1.00 for each of Borrower’s fiscal quarters thereafter.

Actual:

 

A.    Adjusted EBITDA (value of line II.L above)    $             B.    Cash
Taxes Paid    $             C.    IP Expenditures    $             D.   
Capitalized Expenditures    $             E.    Interest expense   
$             F.    Scheduled Principal Payments on all Indebtedness   
$             G.    Fixed Charge Coverage Ratio: (Line A minus lines B, C and D
all divided by Line E plus line F)        : 1.00

Is line G equal to or greater than the amount required above?

 

 

             No, not in compliance

               Yes, in compliance  

 

9



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY

This REAFFIRMATION OF GUARANTY is entered into as of March 8, 2013, by the
undersigned signatories hereto (the “Guarantors”) in favor of SILICON VALLEY
BANK, (“Bank”).

 

WHEREAS,    Guarantors executed and delivered to Administrative Agent the US
Secured Guaranty Documents and UK Secured Guaranty Documents, as applicable (the
“Guaranty Documents”), with respect to the obligations of Mindspeed
Technologies, Inc. (“Borrower”) under that certain Loan Agreement dated as of
February 6, 2012, by Borrower and Bank (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”); WHEREAS,   
Borrower and Bank have now agreed to amend the Loan Agreement as described more
fully in that certain Amendment No. 2 to Loan Agreement dated as of the date
hereof (the “Amendment”).

NOW, THEREFORE, for valuable consideration, receipt of which is acknowledged,
Guarantors hereby agree as follows:

 

1. Reaffirmation of Guaranty. Guarantors jointly and severally hereby ratify and
reaffirm their own and each other’s obligations under the Guaranty Documents to
which it is a party and agree that nothing contained in the Amendment shall
impair Guarantors’ obligations under the Guaranty Documents or Bank’s rights
under the Guaranty Documents.

 

2. Continuing Effect and Absence of Defenses. Each Guarantor acknowledges that
the Guaranty Documents to which it is a party are still in full force and effect
and that no Guarantor has any defenses, other than actual payment of the
guaranteed obligations, to enforcement of the Guaranty Documents. Each Guarantor
waives any and all defenses to enforcement of the Guaranty Documents that might
otherwise be available as a result of the Amendment.

 

3. Organizational Documents. The organizational documents of each Guarantor
delivered to Bank remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect

[Remainder of page intentionally left blank - signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Reaffirmation of
Guarantee to be executed as of the date first noted above.

 

PICOCHIP, LLC By  

/s/ Stephen N. Ananias

Name:   Stephen N. Ananias Title:   President & Treasurer MAKER COMMUNICATIONS,
INC. By  

/s/ Stephen N. Ananias

Name:   Stephen N. Ananias Title:   President & Treasurer MINDSPEED DEVELOPMENT
SUB, INC. By  

/s/ Stephen N. Ananias

Name:   Stephen N. Ananias Title:   Treasurer & Assistant Secretary MINDSPEED
TECHNOLOGIES, LLC By  

/s/ Stephen N. Ananias

Name:   Stephen N. Ananias Title:   Sole Manager PICOCHIP LIMITED By  

/s/ Stephen N. Ananias

Name:   Stephen N. Ananias Title:   Director PLATINUM ACQUISITION (UK) LIMITED
By  

/s/ Stephen N. Ananias

Name:   Stephen N. Ananias Title:   Director

 

11